950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jerry D. EASTERWOOD, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3401.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1991.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
RADER, Circuit Judge.


1
Petitioner seeks an award of attorney fees and expenses in connection with his successful administrative appeal to the Merit Systems Protection Board, No. CH831E9010372.   This court possesses exclusive jurisdiction to review final decisions of the Board.  5 U.S.C. § 7703(b)(1);  28 U.S.C. § 1295(a)(9).   Petitioner did not request attorney fees from the Board.   The Board, therefore, has issued no final decision on attorney fees.   This court has no final decision on attorney fees to review and, consequently, dismisses for lack of jurisdiction.